DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 09/23/2021 is acknowledged.
Claims (18-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.
Claim Objections
Claims 6, 9, 13-14, and 17 are objected to because of the following informalities:  
Claim 6 Line 2-3 states in part: “via securing mechanisms disposed independently of the two pedestals.” should be changed to state: --via additional securing mechanisms disposed independently of the two pedestals.--.  
Claim 9 Line 2-3 states in part: “for pushing the metal ring out of its position within the upper support element.” Should be changed to sate: --for pushing the metal ring out of the metal rings position within the upper support element.--”
Claim 13 Line 1-2 states in part: “a second locking position which” should be change to state: --a side locking position which--. This is necessary because there is not a “first locking position” in the dependency chain.
Claim 14 Line 1-2 states in part: “a third locking position which” should be change to state: --a flipped locking position which--. This is necessary because there is not a “first locking position” and a “second locking position” in the dependency chain.
to an upper portion--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	“securing mechanism” in claim 1.
“wherein a top of each of the pump disc bearings is detachable via a securing mechanism”
“attachment mechanisms” in claim 5.
“for securing the pump to the frame”
“securing mechanisms” in claim 6.
“wherein the upper support element is secured to the intermediate pump housing via securing mechanisms disposed independently of the two pedestals.”
“securing mechanism” in claim 10
“which allows the twin disc pump to swing freely around the interior member”
“interior member” in claim 10
“that is configured to attach to a first side of the H-shaped support element via a securing mechanism which allows the twin disc pump to swing freely around the interior member,”

“is configured to secure to the interior member of the frame while also allowing the H-shaped support element to pivotally rotate about the interior member of the frame.”
	“plurality of outer receiving members” in claim 16.
“are configured to orient the twin disc pump at different angles when secured to the second side of the H-shaped support element.”
“securing mechanism” - Claim 17.
“a top of each of the split rod bearings is detachable via a securing mechanism”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“interior member” - claim 10
Internal post 505 of frame 500 (Fig. 5A & Fig. 5B, Page 8 Line 17-26).
“securing member” - claim 1
respective bolts passing through element 202 and element 203 in Figure 2A
“securing mechanisms” in claim 6.
bolts 113 in Figure 1B
“securing mechanism” claim 10
the pair of unnumbered receiving portions fixed to element 505 and the pins passing therethrough in Figure 5B and Figure 5C which connect to the long arms of the H-shaped support member (i.e. the first side).
“plurality of outer receiving members” in claim 16.
there are three different outer receiving members including: a first outer receiving member comprising element 510 and the two unnumbered receiving portions fixed to element 510 in Figures 5A-5C, a second outer receiving member comprising element 520 and the two unnumbered receiving portions fixed to element 520 in Figures 5A-5C, and a third outer receiving member comprising element 530 and the two unnumbered receiving portions fixed to element 530 in Figures 5A-5C.
The other limitations that invoke §112(f) are indefinite under §112(b), accordingly see the corresponding §112(b) rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dual disc pumps" in Line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be examined as --the dual pump discs--.	
The claim limitations identified below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim limitation “attachment mechanisms” - Claim 5 Line 2, 
The specification fails to point out the “attachment mechanisms” located at edges of the H-shaped portion as recited in Claim 5, thus the claim is indefinite. It is assumed that the holes through each of the arm ends of the H-shaped portion and the respective locking pin 562 which passes through the respective hole is the structure corresponding to the claimed “attachment mechanisms” recited in the claim. If the language of claim 5 --wherein the upper support element comprises an H-shaped portion having attachment mechanisms at an end of each arm of the H-shaped portion--, the pertinent Figures, and the corresponding portions of the specification were amended to point this detail out, then the indefiniteness issue in question would be resolved. 
Claim limitation “the securing mechanism disposed on the second side of the H-shaped support element” - Claim 11 Line 1-2,
The claim is indefinite because it is the first side of the H-shaped support element that is secured to the interior member of the frame, not the second side as recited in Claim 11. Thus the claim is indefinite. Additionally as written claim 11 contradicts independent claim 10 as claim 10 requires the securing mechanism is attached to the first side of the H-shaped support.
Therefore, claims 5, and 11, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777.

    PNG
    media_image1.png
    875
    1145
    media_image1.png
    Greyscale

Annotated Figure 1 of Appleby USPN 6315532 (Attached Figure 1)
Regarding Claim 1: Appleby USPN 6315532 discloses the limitations:
A pump (the pump is defined by the sum of its parts) comprising: 
an intermediate pump housing (see Annotated Figure 1 of Appleby USPN 6315532 (Attached Figure 1) above) comprising inlet plumbing 22 receiving fluid and discharge plumbing 20 discharging the fluid (Column 2 Line 3-5); 
dual pump discs (16,36 & 26,34) disposed within the intermediate pump housing (Figure 1), each pump disc attached to a bearing (pump disc 16,36 is attached to a pump disc bearing on the left side of the figure via elements 50,32 and pump disc 26,34 is attached to a pump disc bearing on the right side of the figure via elements 50,30, 
two pedestals (Attached Figure 1) connected to an upper portion of the intermediate housing (Attached Figure 1, the two pedestals are connected via the inverted T-shaped upper support element in attached Figure 1) and disposed on opposing sides of the dual pump discs (Attached Figure 1, the first pedestal is to the left of both pump discs and the second pedestal is to the right of both pump discs), each pedestal comprising a pedestal bearing (Attached Figure 1) that is independent of the pump disc bearings (Attached Figure 1); and 
a drive shaft 42 which is received by the pump disc bearings and the pedestal bearings (Figure 1), wherein, when rotated, the drive shaft causes the dual pump discs to reciprocally move up and down within the intermediate pump housing (Figure 1-2, Column 2 Line 6-67); and 
wherein a top of each of the pump disc bearings (Attached Figure 1) is located above the intermediate pump housing (Attached Figure 1) without disassembly of the intermediate pump housing (the top of both of the pump disc bearings are located above the intermediate pump housing as shown in Figure 1, thus disassembly of the pump housing is not required to locate the tops of the pump disc bearings above the intermediate pump housing). Appleby USPN 6315532 is silent regarding the limitations: a top of the pump disc bearing is detachable via a securing mechanism such that the drive shaft passing through the pump disc bearings can be detached from the pump disc bearings by an operator.
However, Webster US 2012/0211470 does disclose the limitations: 

a bearing 10 through which the shaft is mounted (¶0021-¶0022),
a top of the bearing 12A,
a bottom of the bearing 12B,
wherein the top of the bearing 12A is detachable from the bottom of the bearing 12B (as seen in exploded Figure 1, the top of the bearing is detachable from the bottom of the bearing). While the prior art of Webster US 2012/0211470 does not explicitly disclose securing mechanism (such as bolts) attach the top of the bearing to the bottom of the bearing, this knowledge is well within the skill of those in the art.
Additionally, the prior art of Hofmann USPN 4475777 discloses:
A split roller bearing (Fig 1-3) having a top half (1”,5’) and a bottom half (1’,5”), wherein the top half and bottom half are attachable and detachable from each other using securing mechanisms (Column 3 Line 1-20).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the pump disc bearings (Attached Figure 1) of Appleby USPN 6315532 with the split bearing 10 of Webster US 2012/0211470 in order to allow an operator to perform maintenance on the bearing by removing the parts of the bearing from the shaft without having to remove the shaft itself (¶0003, ¶0007) and modify the undisclosed elements connecting the top of the bearing 12A to the bottom of the bearing 12B of Webster US 2012/0211470 with the bolts 6 as taught by Hofmann USPN 4475777 in order to connect the two halves of the split 
Regarding Claim 2: Appleby USPN 6315532 as modified by Webster US 2012/0211470 and Hofmann USPN 4475777 does disclose the limitations: wherein the pump disc bearings (Appleby - Attached Figure 1 | Webster - Webster teaches a split bearing, additionally the rolling elements in the bearing (i.e. 16 in Figure 1) are cylindrical | Hofmann - Fig 1-3) are split cylindrical bearings (Webster - Webster teaches a split bearing, additionally the rolling elements in the bearing (i.e. 16 in Figure 1) are cylindrical, thus Webster teaches split cylindrical bearings).
Regarding Claim 4: Appleby USPN 6315532 does disclose the limitations: further comprising an upper support element (Attached Figure 1) disposed above the intermediate pump housing (Attached Figure 1) and supporting the two pedestals (Attached Figure 1).
Regarding Claim 6: Appleby USPN 6315532 does disclose the limitations: wherein the upper support element (Attached Figure 1) is secured to the intermediate pump housing (Attached Figure 1) via additional securing mechanisms (Attached Figure 1) disposed independently of the two pedestals (as seen in Attached Figure 1, the additional securing mechanisms are disposed independently of the two pedestals).
Regarding Claim 17: Appleby USPN 6315532 discloses the limitations: 
A dual disc pump (the dual disc pump is defined by the sum of its parts) comprising: 
a housing (Attached Figure 1 - intermediate pump housing) which holds dual pump discs (16,36 & 26,34), each pump disc attached to a bearing (Attached Figure 1 - 
two pedestals (Attached Figure 1) connected to an upper portion of the housing (the pedestals are connected via bolts and the inverted T-shaped upper support element to the upper portion of the intermediate pump housing) and disposed on opposing sides of the dual pump discs (Attached Figure 1, the first pedestal is to the left of both pump discs and the second pedestal is to the right of both pump discs), each pedestal comprising a pedestal bearing (Attached Figure 1) that is independent of the bearings (Attached Figure 1); and 
an unbalanced drive shaft (unbalanced drive shaft = 42,left key 44,right key 44; it is noted that the term “unbalanced drive shaft” is interpreted as being a drive shaft that when rotated causes the pump discs to move up and down, the keys 44 in the prior art of Appleby fixes the rotation of the shaft to collars 46 eccentrically such that elements 34 and 36 move up and down out of phase with each other column 2 Line 6-29) which is received by the bearings and the pedestal bearings (as shown in Figure 1 and Attached Figure 1), wherein, when rotated, the unbalanced drive shaft causes the dual pump discs to reciprocally move up and down within the housing  (Figure 1-2, Column 2 Line 6-67). Appleby USPN 6315532 is silent regarding the limitations: the bearings are split rod bearings, and a top of the split rod bearing is detachable via a securing mechanism.
However, Webster US 2012/0211470 does disclose the limitations: 
a shaft (i.e. shaft 11 not shown which passes through bearing 10 illustrated in Figure 1, ¶0021-¶0029),

a top of the bearing 12A,
a bottom of the bearing 12B,
wherein the top of the bearing 12A is detachable from the bottom of the bearing 12B (as seen in exploded Figure 1, the top of the bearing is detachable from the bottom of the bearing). While the prior art of Webster US 2012/0211470 does not explicitly disclose securing mechanism (such as bolts) attach the top of the bearing to the bottom of the bearing, this knowledge is well within the skill of those in the art.
Additionally, the prior art of Hofmann USPN 4475777 discloses:
A split roller bearing (Fig 1-3) having a top half (1”,5’) and a bottom half (1’,5”), wherein the top half and bottom half are attachable and detachable from each other using securing mechanisms (Column 3 Line 1-20)
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the pump disc bearings (Attached Figure 1) of Appleby USPN 6315532 with the split bearing 10 of Webster US 2012/0211470 in order to allow an operator to perform maintenance on the bearing by removing the parts of the bearing from the shaft without having to remove the shaft itself (¶0003, ¶0007) and modify the undisclosed elements connecting the top of the bearing 12A to the bottom of the bearing 12B of Webster US 2012/0211470 with the bolts 6 as taught by Hofmann USPN 4475777 in order to connect the two halves of the split bearing to one another (i.e. connect using bolts as a securing mechanism, Column 3 Line 1-20).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 as applied to claim 1 above, and further in view of Quinby USPN 3489016.
Regarding Claim 3: Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Appleby USPN 6315532 discloses the pedestal bearings (Attached Figure 1). Appleby USPN 6315532 is silent regarding, wherein the pedestal bearings comprise pillow block bearings.
However Quinby USPN 3489016 does disclose the limitations: 
a bearing (40; 41,42,43,44,45,46) supporting a shaft 15, wherein the bearing comprises a pillow block bearing (Column 3 Line 49-Column 4 Line 2). 
Hence it would have been obvious to one of ordinary skill in the art to modify the pedestal bearings 40 of Appleby USPN 6315532 with the pillow block bearing (40; 41,42,43,44,45,46) of Quinby USPN 3489016 in order to eliminate the moment generating tendencies of conventional bearings (Column 3 Line 49-62).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 as applied to claim 4 above, and further in view of Leffers USPN 3736639.

    PNG
    media_image2.png
    868
    986
    media_image2.png
    Greyscale
Annotated Figure 1 of Appleby USPN 6315532 (Attached Figure 2)
Regarding Claim 7: Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Additionally, Appleby USPN 6315532 discloses the limitations: wherein the upper support element (Attached Figure 1, Annotated Figure 1 of Appleby USPN 6315532 (Attached Figure 2) above) comprises two rings (i.e. two ring portions illustrated in Attached Figure 2 the “ring portions” in Attached Figure 2 are the annular ring shaped portion of element 50 which surrounds the bolt 30/32 in Figure 1; each drive rod 50 includes a ring portion as shown in Attached Figure 2) configured to receive the dual pump discs (the ring portions each 
However Leffers USPN 3736639 does disclose the limitations: a connecting rod made of steel (Column 1 Line 9). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown material of the drive rods 50 of Appleby USPN 6315532 with the steel material of Leffers USPN 3736639 in order to fabricate the connecting rod form a known material. 
Additionally, Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 discloses the claimed invention except for the material of the connecting rod including the ring portion is made of metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connecting rod including the ring portion of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 8: Appleby USPN 6315532 and Leffers USPN 3736639 does disclose the limitations: wherein each metal ring (Appleby - Attached Figure 2 | Leffers - steel material) comprises an intermediate recess (Appleby - Attached Figure 2) to hold a sealing ring (Appleby - Attached Figure 2).--It should be noted that noted that the limitation "to provide backup sealing should a rubber sealing disc fail" is an intended use and therefor is given little patentable weight--
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 as applied to claim 4 above, and further in view of Brotherton USPN 3759146.
Regarding Claim 7: Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Appleby USPN 6315532 is silent regarding the limitations: wherein the upper support element comprises two metal rings configured to receive the dual pump discs.
However, Brotherton USPN 3759146 does disclose the limitations: an upper support 24 wherein the upper support 24 comprises a metal ring (29,upper closure member 29 is made from readily available metal stock Column 1 Line 4-24)  configured to receive a shaft (i.e. upper closure member 29 receives shaft 32, Column 2 Line 46-50, Column 3 Line 29-65).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper support element (Attached Figure 1) surrounding the drive rod 50 of each pump disc of Appleby USPN 6315532 with the metal ring 29, V-ring 53, wiper ring 54 and snap ring 55 of Brotherton USPN 3759146 in order to provide a seal round the shaft of the pump (Column 3 Line 50-60).
Regarding Claim 8: Appleby USPN 6315532 as modified by Brotherton USPN 3759146 does disclose the limitations: wherein each metal ring (Brotherton - 29) comprises an intermediate recess (Brotherton  -circumfrential groove Column 3 Line 52-
Appleby USPN 6315532 in view of Webster US 2012/0211470 and Hofmann USPN 4475777 and Brotherton USPN 3759146 discloses the claimed invention except for the sealing disc is a rubber sealing disc. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make diaphragm seals 34/36 out of rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 9: Appleby USPN 6315532 as modified by Brotherton USPN 3759146 does disclose the limitations: wherein each metal ring (Brotherton - 29) comprises screw holes (Brotherton - holes which receive bolts 40) configured to (i.e. capable of) receive screws (Brotherton - 40) for pushing the metal ring out of its position within the upper support element (in the combination of prior art, the holes which receive bolts 40 are capable of being used with jackscrews and thus would be capable of being used for the intended use of “pushing the metal ring out of its position” within the upper support element (Appleby - Attached Figure 1 | Brotherton -24) as claimed; --It should be noted that noted that the limitation "for pushing the metal ring out of its position within the upper support element" is an intended use and therefor is given little patentable weight--).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Allowable Subject Matter
Claims 5, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10, 12 and 15-16 are allowed.
Claims 13-14 are objected to for outstanding formal requirements.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 10 “A pump system comprising: a twin disc pump comprising an H-shaped support element therein with securing mechanisms disposed on each side of the H-shaped support element; and a frame comprising an interior member that is configured to attach to a first side of the H-shaped support element via a securing mechanism which allows the twin disc pump to swing freely around the interior member, and a plurality of different locking positions configured to attach to a second side of the H-shaped support element to temporarily lock the twin disc pump at different orientations.”
Regarding Claim 5: the prior art of record does not anticipate or make obvious the limitations: “wherein the upper support element comprises an H-shaped portion having attachment mechanisms at an end of each arm of the H-shaped portion for securing the pump to a frame.” in combination with all of the limitations of the intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood USPN 6183211 - discloses a two stage diaphragm air compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746